


Exhibit 10.25

July 16, 2002

Ms. Dianne Dubois
[address]

Dear Dianne:

          This letter is to confirm the agreement between you and LookSmart,
Ltd. (the “Company”) regarding the terms of the loan given to you by the Company
and of the Secured Promissory Note (the “Note”) made by you on April 2, 2002.
The Company has agreed to pay you an amount equal to the amount of any tax
liability you incur in connection with (a) forgiveness of the loan as provided
in Sections 2 or 3 of the Note; and (b) imputed interest on the Note. In
addition, because the tax payments will also be construed as taxable income to
you, the Company will pay an amount that will be “grossed up” to cover the tax
on the loan forgiveness, the imputed interest and the tax payment. Such amounts
will be paid as the taxes become due upon presentation by you of a reasonably
detailed description of such taxes.

Very truly yours,    /s/ Evan Thornley    Evan Thornley


ACKNOWLEDGED AND AGREED:
  /s/ Dianne Dubois                                                       
Dianne Dubois

 

 

 

 